 

 

UNITED STATES DISTRICT coun L E
SOUTHERN DISTRICT OF CALIF ORNIA 17 2019

 

 

 

UNITED STATES OF AMERICA, CLERK, U.S. DISTRICT COURT
Case No SHER STEP C ' ne cae
Plaintiff,
VS.
JUDGMENT OF DISMISSAL
Raul Cerda-Gonzalez
Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
Vacated, and

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or
X__ the Court has granted the motion of the Government for dismissal, without prejudice; or

the Court has granted the motion of the defendant for a judgment of acquittal; or
a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;
X____ of the offense(s) as charged in the Information:

21:852,960 — Importation of Cocaine (Felony)

 

IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

Dated: C/ / WS. 19 i ZL
Kb ec

Hon. Gonzalo P. Curiel
United States District Judge
